IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                October 3, 2008
                                No. 07-40916
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MOISES BELMARES-DELGADO

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:07-CR-158-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Moises Belmares-Delgado (Belmares) pleaded guilty to attempting to enter
the United States unlawfully after previous deportation.         Belmares was
sentenced at the bottom of the guidelines imprisonment range to a 57-month
term of imprisonment and to a two-year period of supervised release. Belmares
gave timely notice of his appeal.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40916

      Belmares contends that this case should be summarily remanded for
resentencing in light of Gall v. United States, 128 S. Ct. 586 (2007), and
Kimbrough v. United States, 128 S. Ct. 558 (2007). Reviewing this contention
for plain error, we find nothing in the record indicating that the district court
felt constrained by this court’s pre-Gall jurisprudence. See United States v.
Rodriguez-Rodriguez, 530 F.3d 381, 387-88 (5th Cir. 2008); United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), petition for cert. filed (Aug. 20,
2008) (No. 08-5988). Instead, the record reflects that the district court imposed
a guidelines sentence because of the need to punish Belmares and to deter him
from future criminal conduct and because the guidelines sentence satisfied the
18 U.S.C. § 3553(a) factors.
      Belmares contends that the district court failed to explain adequately and
justify its sentence in terms of the factors in § 3553(a). Under the circumstances
of this case, the district court’s explanation for imposing a sentence at the
bottom of the guidelines range is adequate to satisfy this “court that [the district
judge] has considered the parties’ arguments and has a reasoned basis for
exercising his own legal decisionmaking authority.” Rita v. United States, 127
S. Ct. 2456, 2468 (2007).
      Belmares argues that his within-guidelines sentence should not be
presumed to be reasonable under United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006), because the 16-level enhancement provided by U.S.S.G. § 2L1.2 is not
“empirically grounded.” We rejected a similar argument in Campos-Maldonado,
531 F.3d at 338-39. The judgment is
      AFFIRMED.




                                         2